LAW OFFICES OF DERENTHAL & DANNHAUSER LLP LAKE MERRITT PLAZA 1, 26TH FLOOR OAKLAND, CALIFORNIA 94612 (510) 350-3070 FACSIMILE: (510) 834-8309 October 26, 2011 BY EDGAR and ELECTRONIC MAIL Ms. Pamela A. Long Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: ATEL 15, LLC (the "Company") Acceleration Requests Registration Statement on Form S-1 SEC File No. 333-174418 Dear Ms. Long: Concurrently with this letter we are filing by EDGAR requests to accelerate the effectiveness of the above-referenced registration statement to October 28, 2011, or as soon thereafter as my be practicable. The enclosed copies are provided for your convenience. Please contact me with anyquestions or comments you may have concerning this filing. Very truly yours, /s/ Paul J. Derenthal Paul J. Derenthal cc: Mr. Rufus Decker, Accounting Branch Chief Ms. Nudrat Salik, Staff Accountant Ms. Jessica Dickerson, Staff Attorney Mr. Craig Slivka, Special Counsel Division of Corporation Finance Securities and Exchange Commission Mr. Dean L. Cash Mr. Paritosh Choksi Mr. Samuel Schussler Vasco Morais, Esq.
